         Case 1:18-cv-06241-PAE Document 56 Filed 12/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


AMTRUST NORTH AMERICA, INC.,

                                      Plaintiff,                 18 Civ. 6241 (PAE) (RWL)
                       -v-
                                                                         OPINION &
 MBA NETWORK, LLC,                                                        ORDER

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On June 10, 2018, Plaintiff AmTrust North America, Inc. (“AmTrust”) commenced this

lawsuit seeking relief from defendant MBA Network, LLC (“MBA”) for an alleged breach of

contract. After MBA failed to appear, AmTrust moved for a default judgment against it. On

March 11, 2019, the Court held a hearing on that motion, at which MBA’s principal, Forrest

Reynolds, appeared. Dkt. 21 at 1. Reynolds did not contest liability, but did dispute AmTrust’s

calculation of damages and attorneys’ fees. Id. Accordingly, the same day, the Court entered a

judgment of liability in favor of AmTrust and against MBA and referred the matter for an inquest

into damages to United States Magistrate Judge Ona T. Wang. Id. Before that inquest was held,

however, and after a September 13, 2019 settlement conference with United States Magistrate

Judge Robert W. Lehrburger (who had been redesignated to this case), AmTrust and Reynolds

notified the Court that they had reached a settlement in principle. Dkt. 38. On October 15, 2019,

the parties filed a settlement agreement executed by AmTrust, MBA, and Reynolds. See Dkt. 42.

On October 16, 2019, the Court approved and entered that agreement. Dkt. 44 (“Settlement

Agreement”).
         Case 1:18-cv-06241-PAE Document 56 Filed 12/02/20 Page 2 of 5




       Pursuant to the Agreement, MBA was to pay AmTrust a total of $230,000 in monthly

installments, commencing on October 30, 2019 with a series of $5,000 payments, and

culminating on July 30, 2019 with a final payment of $160,000. See Dkt. 49 (“Pl. Mem.”) at 5.1

If MBA missed any one of those payments and, after notice from AmTrust, failed to cure that

default within five days, all remaining payments accelerated and became due immediately, along

with an additional $25,000, for a total of $255,000. See id.; Settlement Agreement ¶¶ 1–3.

Further, Reynolds “absolutely and unconditionally personally guarantee[d] the prompt payment”

to AmTrust of all MBA’s obligations under the Agreement. Settlement Agreement ¶ 4.

       MBA failed to make the first four $5,000 payments required by the agreement, which

were due on October 30, 2019, November 30, 2019, December 30, 2019, and January 30, 2020.

Id. ¶ 2(a)–(d); Dkt. 50 (“Schlachter Decl.”) ¶ 7. On February 4, 2020, AmTrust sent notice to

MBA and Reynolds informing them that they were in default. See Dkt. 51 (“Cohen Decl.”),

Ex. E (“Notice of Default”). To date, neither MBA nor Reynolds has made any payment under

the Agreement. Schlachter Decl. ¶ 7.

       On April 27, 2020, AmTrust filed a motion to enforce the Settlement Agreement against

both MBA and Reynolds, along with supporting papers. Dkts. 48–51. The same day, the Court

gave MBA and Reynolds until May 11, 2020 to respond. Dkt. 47 at 3. Neither did so. On

November 12, 2020, the Court directed AmTrust to file proof of service on MBA and Reynolds,

and gave defendants another chance to respond, by November 23, 2020. Again, neither did.

       For the following reasons, the Court grants AmTrust’s motion.



1
  The Settlement Agreement contains a confidentiality provision, and the parties originally
redacted in their public filings the portions of the Agreement specifying the payment amounts.
See Dkt. 42; Settlement Agreement ¶ 9. However, on April 27, 2020, the Court authorized
AmTrust to publicly file unredacted information relating to those amounts, which AmTrust did
in its memorandum of law in support of its motion to enforce. See Dkt. 47.
                                               2
          Case 1:18-cv-06241-PAE Document 56 Filed 12/02/20 Page 3 of 5




       First, the Court has subject-matter jurisdiction over this action. “Actions to enforce

settlement agreements are, in essence, contract actions which are governed by state law and

which do not themselves raise a federal question unless the court which approved the settlement

retained jurisdiction.” LaBarbera v. Dasgowd, Inc., No. 03 Civ. 1762 (CPS), 2007 WL 1531895,

at *2 (E.D.N.Y. May 22, 2007). The basis for subject matter jurisdiction in this context “may be

found in the doctrine of ancillary jurisdiction, which allows a district court to decide matters that

are ‘factually interdependent’ with another matter before the court, or to take actions necessary

‘to manage its proceedings, vindicate its authority, and effectuate its decrees.’” Hendrickson v.

United States, 791 F.3d 354, 358 (2d Cir. 2015) (quoting Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 379–80 (1994)). To retain ancillary jurisdiction to enforce a settlement

agreement, “a district court’s order of dismissal must either (1) expressly retain jurisdiction over

the settlement agreement, or (2) incorporate the terms of the settlement agreement in the order.”

Id. (citing Kokkonen, 511 U.S. at 381). In such cases, the district court “necessarily ma[kes]

compliance with the terms of the [settlement] agreement a part of its order so that a breach of the

agreement would be a violation of the order.” StreetEasy, Inc. v. Chertok, 752 F.3d 298, 305

(2d Cir. 2014) (quoting Roberson v. Giuliani, 346 F.3d 75, 82 (2d Cir. 2003)). As a result, the

court may “enforce the settlement as an exercise of its ancillary jurisdiction to ‘manage its

proceedings, vindicate its authority, and effectuate its decrees.’” Id. (quoting Kokkonen,

511 U.S. at 380).

       Here, the parties’ settlement agreement, which the Court “so-ordered,” expressly stated

that the Court “retains jurisdiction of the Litigation for the purposes of enforcing this Settlement

Agreement.” Settlement Agreement ¶ 7; see Dannhauser v. TSG Reporting, Inc., No. 16 Civ. 747

(CM) (DF), 2019 WL 2950142, at *7 (S.D.N.Y. June 21, 2019) (“A district court can expressly



                                                  3
          Case 1:18-cv-06241-PAE Document 56 Filed 12/02/20 Page 4 of 5




retain jurisdiction by, for example, ‘so-ordering’ a stipulation of dismissal that contains a

provision stating: ‘This Court shall retain jurisdiction over the settlement agreement for

enforcement purposes.’” (quoting Roberson, 346 F.3d at 78)). Although the Court’s order of

dismissal did not expressly retain jurisdiction, it dismissed the case without prejudice, cf.

Hendrickson, 791 F.3d at 361, and contemplated retaining jurisdiction over a settlement

agreement if the parties filed one within 30 days, Dkt. 38 at 1. The Court then did so after the

parties submitted the Settlement Agreement with appropriately narrow redactions. See Settlement

Agreement at 11. Accordingly, the Court retained jurisdiction to enforce the Agreement’s terms.

        Second, the Settlement Agreement is enforceable and MBA and Reynolds are in breach

of its terms. “A district court has the power to enforce summarily, on motion, a settlement

agreement reached in a case that was pending before it.” BCM Dev., LLC v. Oprandy,

490 F. App’x 409, 409 (2d Cir. 2013) (summary order) (quoting Meetings & Expositions, Inc. v.

Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974)). “Stipulations of settlement are favored by the

courts and not lightly cast aside.” Hallock v. State, 64 N.Y.2d 224, 230 (1984). “A settlement

agreement is a contract that is interpreted according to general principles of contract law.”

Powell v. Omnicom, 497 F.3d 124, 128 (2d Cir. 2007).

        Under New York law, which governs the Agreement, see Settlement Agreement ¶ 10(o),

the elements of a breach-of-contract claim are: “(1) the existence of an agreement, (2) adequate

performance of the contract by the plaintiff, (3) breach of contract by the defendant, and (4)

damages,” Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996). “Only where there is cause

sufficient to invalidate a contract, such as fraud, collusion, mistake or accident, will a party be

relieved from the consequences of a stipulation made during litigation.” BCM Dev., 490 F.

App’x at 409 (quoting Hallock, 64 N.Y.2d at 230).



                                                   4
          Case 1:18-cv-06241-PAE Document 56 Filed 12/02/20 Page 5 of 5




       Neither MBA nor Reynolds have contested the enforceability of the Agreement, and it is

not contestable. Moreover, AmTrust has performed all of its obligations under the Agreement,

including the primary duty to release MBA from liability arising from its original breach of

contract (i.e., the breach of contract that gave rise to the complaint in this action, not the breach

of the Settlement Agreement). Pl. Mem. at 7. There is also no dispute that both MBA and

Reynolds are in default of all scheduled payments, and of the resulting accelerated payment of

$255,000, to which AmTrust is entitled under the Agreement. See Schlachter Decl. ¶ 7.2

AmTrust is therefore entitled to an order enforcing the settlement agreement and awarding it

damages in the amount of $255,000. See Rossi v. Stevens, 651 F. App’x 55, 57 (2d Cir. 2016)

(summary order) (proper remedy for breach of settlement agreement is “an award of damages”).

                                          CONCLUSION

       For the foregoing reasons, AmTrust’s motion is granted. MBA and Reynolds shall pay

$255,000 to AmTrust forthwith.

       SO ORDERED.

                                                            PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 2, 2020
       New York, New York

2
  The Agreement obliges only MBA to pay to AmTrust the amounts set forth in the payment
plan. See Settlement Agreement ¶ 1 (“MBA shall pay to [AmTrust] the total sum of two-
hundred-and-thirty thousand dollars . . . .”). But in paragraph four of the Agreement, Reynolds
personally guaranteed that payment. See id. ¶ 4 (“Forrest Reynolds absolutely and
unconditionally personally guarantees the prompt payment to [AmTrust] . . . of any and all
obligations incurred by MBA pursuant to this Settlement Agreement . . . . Forrest Reynolds
further agrees to pay the obligations without further notice, without requiring [AmTrust] first to
enforce payment against MBA . . . .”). Reynolds further submitted to this Court’s jurisdiction.
See id. ¶¶ 7, 10(o). Because AmTrust has shown, and Reynolds has not contested, that
(1) AmTrust is owed a debt from MBA; (2) Reynolds guaranteed payment of that debt; and
(3) the debt has not been paid either by MBA or Reynolds, Reynolds is equally liable for the
defaulted payments as is MBA. See Chem. Bank v. Haseotes, 13 F.3d 569, 573 (2d Cir. 1994).
                                                  5
